
	
		112th CONGRESS
		1st Session
		S. CON. RES. 3
		IN THE SENATE OF THE UNITED
		  STATES
		CONCURRENT RESOLUTION
		Honoring the service and sacrifice of Staff
		  Sergeant Salvatore Giunta, a native of Hiawatha, Iowa, and the first living
		  recipient of the Medal of Honor since the Vietnam War.
	
	
		Whereas
			 Staff Sergeant Salvatore Giunta of the United States Army, a native of
			 Hiawatha, Iowa, was awarded the Medal of Honor by President Obama on November
			 16, 2010;
		Whereas
			 the Medal of Honor is the highest honor awarded to members of the Armed Forces
			 for valor in combat;
		Whereas
			 the official citation awarding the Medal of Honor to Staff Sergeant Giunta
			 states that Staff Sergeant Giunta distinguished himself conspicuously by
			 gallantry and intrepidity at the risk of his life above and beyond the call of
			 duty in action with an armed enemy in the Korengal Valley, Afghanistan, on
			 October 25, 2007;
		Whereas
			 Staff Sergeant Giunta joins an elite group of Medal of Honor recipients dating
			 back to the Civil War;
		Whereas
			 the production and distribution of a medal of honor recognizing individual
			 valor was first proposed by a fellow Iowan, Senator James W. Grimes, and the
			 Secretary of the Navy was authorized to award the first medals of
			 honor under section 7 of the Act of December 21, 1861 (12 Stat. 330;
			 chapter I);
		Whereas
			 Staff Sergeant Giunta is the first living recipient of the Medal of Honor since
			 the Vietnam War;
		Whereas
			 Staff Sergeant Giunta displayed true courage in the face of enemy fire, risking
			 his own life for the benefit of an injured soldier;
		Whereas
			 the actions of Staff Sergeant Giunta represent the highest values of the Army
			 and the United States;
		Whereas
			 Staff Sergeant Giunta has demonstrated humility and dedication to his fellow
			 soldiers on numerous occasions, stating that the Medal of Honor does not belong
			 to him alone, but also to his fellow soldiers, both living and dead, for whom
			 he holds the Medal of Honor in trust; and
		Whereas
			 the brave actions of Staff Sergeant Giunta, which went above and beyond the
			 call of duty, as well as the modesty and selfless service exhibited by Staff
			 Sergeant Giunta, stand as the embodiment of the best attributes of the people
			 of the United States: Now, therefore, be it
		
	
		That Congress—
			(1)honors the service and sacrifice of Staff
			 Sergeant Salvatore Giunta of the United States Army, who is the first living
			 recipient of the Medal of Honor since the Vietnam War; and
			(2)encourages the people of the United States
			 to recognize the valor and heroism exhibited by Staff Sergeant Giunta.
			
	
		
			Passed the Senate January 25 (legislative day, January 5),
			 2011.
			
			Secretary
		
	
	
	
